MILLS, Judge.
Williams appeals the trial court’s summary denial of his motion for post-conviction relief. We affirm.
The first two issues raised by Williams were previously raised on direct appeal and cannot form the basis for collateral attack. Williams v. State, 386 So.2d 538 (Fla.1980). The third issue is without merit because newly discovered evidence may not be raised in a Rule 3.850 motion, but may only be raised by petition for writ of coram nobis *27to the appellate court which originally affirmed the conviction. Hallman v. State, 371 So.2d 482 (Fla.1979).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.